Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 1 of 18




                                                       Exhibit A p. 00001
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 2 of 18




                                                       Exhibit A p. 00002
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 3 of 18




                                                       Exhibit A p. 00003
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 4 of 18




                                                       Exhibit A p. 00004
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 5 of 18




                                                       Exhibit A p. 00005
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 6 of 18




                                                       Exhibit A p. 00006
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 7 of 18




                                                       Exhibit A p. 00007
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 8 of 18




                                                       Exhibit A p. 00008
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 9 of 18




                                                       Exhibit A p. 00009
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 10 of 18




                                                       Exhibit A p. 00010
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 11 of 18




                                                       Exhibit A p. 00011
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 12 of 18




                                                       Exhibit A p. 00012
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 13 of 18




                                                       Exhibit A p. 00013
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 14 of 18




                                                       Exhibit A p. 00014
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 15 of 18




                                                       Exhibit A p. 00015
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 16 of 18




                                                       Exhibit A p. 00016
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 17 of 18




                                                       Exhibit A p. 00017
Case: 3:19-cv-00058-bbc Document #: 1-1 Filed: 01/22/19 Page 18 of 18




                                                       Exhibit A p. 00018
